

115 S1570 IS: LGBT Data Inclusion Act
U.S. Senate
2017-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1570IN THE SENATE OF THE UNITED STATESJuly 17, 2017Ms. Baldwin (for herself, Mr. Markey, Mrs. Murray, Ms. Hirono, Ms. Cortez Masto, Mrs. Gillibrand, Mr. Whitehouse, Mr. Blumenthal, Mr. Merkley, Mr. Schumer, Mr. Durbin, Mr. Carper, Ms. Klobuchar, Mr. Franken, Mr. Wyden, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo improve Federal population surveys by requiring the collection of voluntary, self-disclosed
			 information on sexual orientation and gender identity in certain surveys,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the LGBT Data Inclusion Act. 2.Requirement to collect data on sexual orientation and gender identity (a)DefinitionsIn this section:
 (1)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code. (2)Demographic dataThe term demographic data means information about the race or ethnicity, sex, and age of a survey participant or population.
 (3)Gender identityThe term gender identity means an individual’s sense of being male, female, transgender, or another gender, as distinct from the individual’s sex assigned at birth.
 (4)Sexual orientationThe term sexual orientation means how a person identifies in terms of their emotional, romantic, or sexual attractions, and includes identification as straight, heterosexual, gay, lesbian, or bisexual, among other terms.
 (5)SurveyThe term survey means a data collection activity involving observation or questionnaires for a sample of a population and includes the decennial census.
 (b)Survey requirementNot later than 180 days after the date of enactment of this Act, each agency that collects information through a survey that includes demographic data where subjects self-report information or a knowledgeable proxy provides information about the subject or responds for all persons in a household shall establish data standards that require, with regard to such a survey, the following:
 (1)ReviewThe review of existing data sets to determine in which data sets information about sexual orientation and gender identity is not included.
 (2)MethodsAn identification of appropriate methods to include questions on sexual orientation and gender identity in surveys that facilitate categorization, voluntary participation, and preserve privacy and confidentiality.
 (3)Data collectionThe use of the appropriate methods identified in paragraph (2) to gather data on sexual orientation and gender identity.
 (4)AssessmentThe implementation of a process to routinely assess needed changes in survey methods related to asking questions on sexual orientation and gender identity.
 (c)Data reportsWhere appropriate, any report published by an agency that relies on survey demographic data shall include information on sexual orientation and gender identity.
 (d)ConfidentialityAny information collected relating to the sexual orientation or gender identity of a survey participant shall be maintained in accordance with the confidentiality and privacy standards and policies for the protection of individuals applicable to that survey.
			(e)Applicability
 (1)Rules of constructionNothing in this section shall be construed— (A)to require an individual to disclose their sexual orientation or gender identity to an agency; or
 (B)to permit the use of information collected under this section in a manner that would adversely affect any individual.
 (2)Exemption from penaltyAn individual shall not be subject to any fine or other penalty for refusing to answer, or providing a false answer to, any survey question regarding gender identity or sexual orientation, including any fine or penalty under subchapter II of chapter 7 of title 13, United States Code.